Opinion by
Henderson, J.,
The appellant brought a joint action against the defendants for negligence resulting in an injury to him received while at the Broad Street Station of the Pennsylvania Railroad in' Philadelphia. He had arrived from Baltimore .and alighted, as he alleged, from the rear end of the last car of the train and after leaving the car was struck by a locomotive on another track. The negligence set forth in the declaration is that the train on which the plaintiff arrived was carelessly and negligently stopped at the Broad Street Station and that the defendants carelessly and negligently directed the plaintiff to alight therefrom; that the defendants failed to give any warning or notice to him of the dangers of so alighting and took no care whatever of his safety; that while he was in the act of leaving the train the defendants carelessly and negligently caused a locomotive to be run against him so that he was struck and thrown to the ground and sustained serious injury. The evidence does not show what the connection of the defendant companies was with the transportation and injury of the plaintiff. It is clear that his hurt was received when he was struck by a locomotive of the Pennsylvania Railroad Company and the evidence tends to show that he was carried from Baltimore to Philadelphia over the line of the other defendant. There is *579nothing from which it appears or could be inferred that there was concert or concurrence of action by the defendants in producing the injury complained of. The direct cause of the injury was the contact with the locomotive. The direction to the plaintiff to alight from the car which is charged to have been negligence was in no way connected with the subsequent contact of the plaintiff with the other train. The announcement of the conductor or trainman that the car had arrived at Broad Street Station did not cause the injury and with that act the Pennsylvania Railroad Company had no connection so far as the testimony discloses or if it was responsible for that action the other defendant is in no way involved. From either point of view there was not a joint trespass. The negligent acts complained of were not the same acts nor the combined acts of the two companies. If the locomotive which struck the plaintiff and the train on which he arrived at the station were operated by, and under the control of, the same company there was a failure to show any joint negligence. The action of the court in entering judgment non obstante veredicto could be sustained therefore on this ground, for when a joint trespass is charged a joint trespass must be proved to support the case: Howard v. Traction Co., 195 Pa. 391; Wiest v. Trac. Co., 200 Pa. 148. The action of the court may also be sustained on the other ground that the plaintiff failed to show negligence on the part of either of the defendants. The only witness called in support of the case was the plaintiff, and his testimony is quite obscure as to the circumstances under which he was hurt. According to his statement he was at the rear end of the car after the train stopped when the conductor called Broad Street Station. His manner of getting off the car he thus describes: “Then I stand up for going out and he seen me going out and it was dark outside and I go on the step and the next thing T fall down and then I found out it was no platform *580there and the cars staying outside.” At another stage of the examination in referring to his alighting from the cars he said: “I pick up and I look there and seen the light on the platform on the front and I walked a little sidewards. The depot is south and I walked a square over.” He also testified that there was a platform on the side on which he alighted but that it did not extend as far as the rear end of the train; that if he had got out at the front door of the car he would have alighted on the platform; that after he alighted he saw the platform fifteen or twenty feet ahead of him. He was a resident of Philadelphia, and there is nothing in the case to show that he was not familiar with the situation of the station and the means of exit. He does not allege that the place on which he alighted was unsuitable for that purpose nor that there was any obstruction to prevent him from going along the lighted platform which he saw and thus leaving the station. The evidence is uncontradicted that he was struck about 700 feet west of the west end of the train shed, that he was put onto the incoming train by which he was hurt and brought into the station. Several witnesses testify to this and there is not the slightest reason for doubting their credibility in the absence of any contradiction. The plaintiff gives no explanation of his conduct in going in an opposite direction from that which would take him out of the station. A period of six or seven minutes elapsed between the time he got off the train and the time when he was struck. It may be that he was confused in getting off the train and that he went in the wrong direction, but this fact would not subject the company whose locomotive struck him to the charge of negligence, for the evidence shows clearly that he stepped onto the track a very short distance in front of the train. The company which brought him to the station had a right to assume that he possessed ordinary intelligence and that he would exercise the judgment necessary to take care of himself taking into *581consideration the conditions surrounding him as a traveler. We fail to discover in the whole evidence such a state of facts as would justify a verdict in favor of the plaintiff.
The judgment is affirmed.